       Case 1:18-cr-00120-SPW-TJC Document 103 Filed 02/08/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                   CR 18-120-BLG-SPW
                      Plaintiff,

 vs.                                                ORDER


 VICTOR ELVIN LOPEZ,

                       Defendant.


       For the reasons stated on the record at the hearing held on February 8, 2021,

       IT IS HEREBY ORDERED that Defendant's Pro Se Letter(Doc. 100)

requesting this court terminate counsel is DENIED.

       The Clerk of Court is directed to notify counsel ofthe making ofthis Order.

       DATED this ^ day of February, 2021.


                                             SUSAN P. WATTERS
                                             United States District Judge
